Citation Nr: 1104168	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  06-05 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides.

2. Entitlement to service connection for a chronic skin 
condition, to include as due to exposure to herbicides and 
ionizing radiation.

3. Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depression.

4. Entitlement to service connection for migraine headaches, to 
include as secondary to an acquired psychiatric disorder.

5. Entitlement to a compensable initial evaluation for service-
connected bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to October 
1967.  These matters are before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 and June 2006 rating 
decisions of the Oakland, California Department of Veterans 
Affairs (VA) Regional Office (RO).  

In March 2009, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is of record.  At the 
hearing, the Veteran submitted additional evidence with a waiver 
of RO initial consideration of such evidence.  The Veteran was 
granted a 90-day abeyance period for the submission of additional 
evidence to support his claims and he submitted evidence during 
that period with a waiver of RO initial consideration of the 
evidence.  Additionally, in January 2011, the Veteran submitted 
additional evidence without a waiver of RO initial consideration.  

The Board notes that the Veteran originally filed separate claims 
for service connection for an acquired psychiatric disorder, to 
include depression, and for service connection for PTSD.  In 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that the scope 
of a mental health disability claim includes any mental disorder 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and other information of record.  
To ensure that the full scope of the psychiatric claim is 
considered, the Board has recharacterized the issue as a single 
claim of service connection for an acquired psychiatric disorder, 
to include PTSD and depression.  The Veteran is not prejudiced by 
this recharacterization, as it ensures that any mental disorder 
reasonably encompassed by his original claims will be considered.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


REMAND

The Board has determined that before it can adjudicate the 
Veteran's claims, additional development is required, as 
described below.

A.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Veteran's claim for service 
connection for migraine headaches is, in part, based on a theory 
that migraine headaches are secondary to an acquired psychiatric 
disorder, for which he is also seeking service connection.  A 
September 2008 VCAA notification letter substantially complied 
with VCAA notice requirements regarding a claim for direct 
service connection for migraine headaches; however, this letter 
did not specifically inform the Veteran of the requirements for 
proving a claim of secondary service connection.  Hence, the 
Veteran must be given this notice on remand.


B.  VA and Private Treatment Records

The Veteran has indicated that he receives ongoing VA treatment 
for several of his claimed conditions.  The most recent VA 
records showing continuing treatment are from July 2005.  In 
January 2011, the Veteran submitted VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
records of treatment for diabetes with Dr. S.B. at the McClellan 
VA Outpatient Clinic.

With regard to the Veteran's claim for an initial compensable 
rating for bilateral hearing loss, a July 2004 VA treatment 
record indicates that audio form 10-2464, Summary Report of 
Examination for Loss of Organic Hearing Acuity, was completed on 
July 29, 2004 by D.F., M.S. and was located on Vista imaging.  A 
copy of this record has not been associated with the claims file.  
A December 2005 letter from VA physician E.C.H. indicates that he 
completed audiometry testing on the Veteran in December 2005.  He 
also stated that he planned to perform serial audiograms to 
ensure that the Veteran did not have a tumor.  The record does 
not contain records of such audiometry.

As the above described VA records are constructively of record, 
they must be secured and associated with the claims file on 
remand.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In June 2006, the Veteran submitted a November 21, 2005 graphical 
report of audiometry.  It is unclear whether the audiometry was 
completed by a VA or private treatment provider.  Additionally, 
the audiometry findings are shown in a graphical format that is 
unclear; hence, the Board is unable to interpret them.  This 
report also does not indicate whether speech discrimination 
testing using the Maryland CNC test was performed.  As this 
information is factual, objective, and relevant to assessing the 
level of the Veteran's hearing loss during the appeal period, the 
Board has determined that further clarification of this report is 
necessary.  See Savage v. Shinseki, No. 09-4406, 2011 WL 13796, 
at *10-12 (Jan. 4, 2011) (holding that in instances where 
"missing information is relevant, factual, and objective" and 
bears on the probative value of a medical report, VA must seek 
clarification from the examiner or explain why such clarification 
would be unreasonable).  As the origin of the report is unclear, 
the Veteran must first be contacted and asked to identify who 
completed the audiometric testing on November 21, 2005, so the RO 
can then seek further clarification from that treatment provider.  

At the March 2009 hearing, the Veteran reported that he receives 
treatment for his skin condition and that his physician provides 
him with ointments for treatment.  The evidence of record does 
not reveal such treatment and it is unclear from the hearing 
testimony whether the Veteran receives such treatment from a 
private or VA treatment provider.  Thus, on remand, the Veteran 
must be asked to provide more information regarding the treatment 
he receives for his skin condition.  

C.  Social Security Administration (SSA) Records

A February 2004 letter from the Veteran's private physician, Dr. 
M.K.S., indicates that the Veteran was applying for SSA benefits.  
The letter states that Dr. M.K.S. supported the Veteran's 
application because the Veteran had heart disease that severely 
limited his activities.  An October 2005 Vet Center treatment 
record indicates that the Veteran is in receipt of SSA disability 
benefits for multiple health problems.  The claims file does not 
reflect that SSA records have been requested.  Although Dr. 
M.K.S.'s letter suggests the Veteran may be receiving SSA 
benefits mainly based on nonservice-connected heart disease, the 
October 2005 Vet Center record indicates he could be receiving 
the benefits based on other disabilities.  As SSA records are 
constructively of record and may be pertinent to the Veteran's 
claims, an attempt must be made to secure them on remand.  
38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 
1323 (Fed. Cir. 2010) (finding that if there is a reasonable 
possibility that SSA records are relevant to a claim, VA is 
required to assist the claimant in obtaining the identified 
records).

D.  Deck Logs

As will be explained in detail below, the Board has determined 
that it is necessary to secure deck logs for the U.S.S. Benjamin 
Stoddert from December 1965 and January 1966 pursuant to the 
Veteran's claims of service connection for disabilities claimed 
to be a result of exposure to herbicides and for an acquired 
psychiatric disorder. 

	1.  Herbicide Exposure

The Veteran alleges that he has diabetes and a chronic skin 
condition as a result of exposure to herbicides in Vietnam.  

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent Orange) 
for all veterans who served in Vietnam during the Vietnam Era 
(the period beginning on January 9, 1962, and ending on May 7, 
1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  
"Service in Vietnam" for purposes of applying the herbicide 
presumption includes service in the waters offshore or service in 
other locations if the conditions of service involved duty or 
visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 
U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  
In Haas v. Peake, 525 F.3d 1168, 1187-90 (Fed. Cir. 2008), the 
United States Court of Appeals for the Federal Circuit confirmed 
VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring 
a service member's presence at some point on the landmass or 
inland waters of Vietnam in order to benefit from the 
regulation's presumption.  A Veteran who never went ashore from a 
deep water naval vessel on which he served in Vietnamese coastal 
waters is not entitled to presumptive service connection due to 
alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-
94; see VAOPGCPREC 27-97 (July 23, 1997).

The record currently does not reflect that the Veteran was 
present on the landmass or inland waterways of Vietnam.  The 
Veteran's service personnel records show that he served aboard 
the U.S.S. Benjamin Stoddert from September 1964 to October 1967.  
He has alleged that the Stoddert traveled in the inland waterways 
of Vietnam around Christmas of 1965.  At the March 2009 hearing, 
he testified that the Stoddert went about 50 miles up the Mekong 
river in Vietnam.  In the process of backing out of the river, 
the Stoddert got stuck on a sand bar for twenty-four hours.  The 
Veteran has alleged that while the ship was stuck there, it was 
sprayed with Agent Orange and the ventilation system had to be 
closed down so the Agent Orange did not circulate throughout the 
vessel.  The Veteran has also indicated that the ship had .761 
caliber guns shooting at it while it was stuck on the sand bar 
and that there were holes on the side of the ship that needed to 
be repaired.  He stated that the ship also was damaged from being 
stuck on the sand bar and had to head to Japan for repairs; 
because of the damage, it took eight days for the Stoddert to 
return to Japan.  

In May 2006, the National Personnel Records Center (NPRC) 
certified that the Stoddert sailed in the official waters of the 
Republic of Vietnam from December 5, 1965 to January 23, 1966.  
The Dictionary of American Naval Fighting Ships (Dictionary) 
shows that the Stoddert was a guided missile destroyer that 
arrived off the shore of Vietnam on December 16, 1965.  The ship 
was then involved in the campaigns of Operation "Rolling 
Thunder" and Operation "Sea Dragon."  In early January 1966, 
the Stoddert fired its 5-inch guns against Viet Cong targets 
ashore.  On January 22, 1966, the Stoddert proceeded to Yokosuka, 
Japan, arriving there on January 28th.  The destroyer spent a 
week in Japan to repair a broken steam blower.  Although this 
history indicates that the ship was in official Vietnam waters 
and was damaged during the time period the Veteran alleges it was 
in the inland waterways of Vietnam, it does not provide 
sufficient evidence to conclude that the Stoddert sailed in 
inland Vietnam waterways.  Therefore, the RO must request from 
the appropriate Federal custodian deck logs for the U.S.S. 
Benjamin Stoddert from December 5, 1965 to January 23, 1966 to 
investigate whether the Stoddert sailed in the inland waterways 
of Vietnam during that time frame.  Review of these deck logs is 
crucial to determining whether the Veteran is presumed to have 
been exposed to herbicides.  

	2.  Acquired Psychiatric Disorder Including PTSD and 
Depression

The RO must also review the above requested deck logs to see if 
they contain credible supporting evidence of the Veteran's 
claimed in-service stressor event.  The Veteran has contended 
that around December 1965 the Stoddert was traveling in the 
Tonkin Gulf doing shore bombardments when the spotter identified 
the wrong coordinates for the desired target and the Stoddert 
shot at an orphanage, killing many children.  The captain had the 
intercom on throughout the ship so everyone, including the 
Veteran, could hear the announcement that the Stoddert had hit an 
orphanage.  

The regulations governing service connection for PTSD were 
recently amended to liberalize the evidentiary standard for 
establishing a required in-service stressor where a claimed 
stressor is related to fear of hostile military or terrorist 
activity.  Stressor Determinations for Posttraumatic Stress 
Disorder, 75 Fed. Reg. 39,843 (July 13, 2010) (to be codified at 
38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 
15, 2010).  These amendments are applicable to the Veteran's 
appeal.  Id. at 39,843 (stating that the amendments are 
applicable to appeals currently before the Board that have not 
yet been decided).

"Fear of hostile military or terrorist activity" is defined as 
where "a veteran experienced, witnessed, or was confronted with 
an event or circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical integrity of the 
veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror."  Id. at 39,852.  In the absence of 
clear and convincing evidence to the contrary, the Veteran's lay 
testimony alone may establish the occurrence of such a stressor 
if the claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor.  Id.

On July 2005 VA psychiatric examination, the examiner concluded 
the Veteran had Axis I diagnoses of major depressive disorder and 
PTSD.  He opined that the Veteran had PTSD related to his work on 
a gunnery crew on a destroyer off the coast of Vietnam and his 
severe guilt over the fact that it was reported they had 
destroyed an orphanage killing numerous children and innocent 
people.  

Although the VA examiner related the diagnosis of PTSD to the 
Veteran's alleged stressor, the opinion appears to be at least 
partially based on an inaccurate factual premise - that the 
Veteran was a part of a gunnery crew that incorrectly hit an 
orphanage.  Statements and testimony from the Veteran have 
indicated that he heard over the intercom that the ship's weapons 
had hit the orphanage, not that he was a part of the gunnery crew 
that actually engaged weapons against the orphanage.  
Additionally, the Veteran's service personnel records indicate 
that he was a Machinist Mate; there is no indication in these 
records that he worked with a gunnery crew.  Thus, the July 2005 
examination does not sufficiently confirm that the Veteran's 
alleged stressor is adequate to support a diagnosis of PTSD as it 
is based on an inaccurate factual premise.  See Reonal v. Brown, 
5 Vet. App. 458, 460-61 (1993) (finding that a physician's 
opinion based on an inaccurate factual premise has no probative 
value).

As the record currently stands, the evidence does not support 
that the Veteran's claimed stressor is consistent with the 
places, types, and circumstances of the Veteran's service.  As 
noted above, the Dictionary shows that the Stoddert was involved 
in campaigns off the coast of Vietnam and that in early January 
1966, the Stoddert fired its 5-inch guns against Viet Cong 
targets ashore.  However, the evidence is vague and does not 
indicate that the Stoddert hit any wrong targets.  The occurrence 
of such an event cannot be viewed as being consistent with the 
places, types, and circumstances of the Veteran's service as a 
Machinist's Mate.  

Therefore, the evidence is not sufficient for the Veteran's lay 
testimony alone to establish the occurrence of the alleged 
stressor.  See 75 Fed. Reg. at 39,852.  In light of the 
foregoing, however, the Board finds that more development 
regarding the alleged stressor is necessary.  Since the Veteran 
contends the stressor event occurred around Christmas in 1965, 
the December 1965 and January 1966 deck logs requested above must 
also be reviewed on remand to determine if they provide credible 
evidence supporting the occurrence of the alleged stressor event.  
38 C.F.R. § 3.304(f).  



E.  Radiation Exposure

The Veteran contends that he was exposed to ionizing radiation 
during service.  Specifically, he has alleged that during 1965 or 
June or July of 1966 he was involved in an atomic bomb test when 
the Stoddert was stationed in the South Pacific Islands.  In his 
February 2006 stressor statement, the Veteran raised the atomic 
bomb testing as one of his stressors.  In statements received in 
June 2010 and January 2011, the Veteran contended that his skin 
condition was related to fallout from this nuclear bomb testing.  

Service connection for a condition that is claimed to be due to 
radiation exposure during service may be established in one of 
three different ways.  First, certain diseases will be 
presumptively service connected under 38 C.F.R. § 3.309(d) if 
they become manifest in a "radiation-exposed" veteran, provided 
that the rebuttable presumption provisions of 38 C.F.R. § 3.307 
are also satisfied.  Second, service connection may be granted 
under 38 C.F.R. § 3.311 where the veteran develops a "radiogenic 
disease" after service and contends that such disease is due to 
radiation exposure during service.  This provision does not 
provide for presumptive service connection but rather, requires 
that certain procedures be followed in the handling of such 
claims.  Regardless of whether a claimed disability is recognized 
under the provisions pertaining to radiation exposure, a Veteran 
is not precluded from presenting competent evidence that a 
claimed disability was due to or the result of radiation 
exposure.  See Ramey v. Brown, 9 Vet. App. 40, 44-45 (1996), 
aff'd, 120 F.3d. 1239 (Fed. Cir. 1997); see also Rucker v. Brown, 
10 Vet. App. 67, 71-72 (1997); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Currently, the evidence of record does not establish that the 
Veteran has skin cancer; hence, his skin condition does not 
appear to be included in the presumptive diseases listed under 38 
C.F.R. § 3.309(d)(2) as due to radiation exposure or as 
radiogenic diseases in § 3.311(b)(2).  As such, the Veteran must 
present competent evidence that a skin condition is a result of 
radiation exposure; he has not submitted such evidence.  However, 
the Veteran has alleged that being involved in nuclear testing 
was a stressor event in conjunction with his claim of service 
connection for PTSD.  Therefore, further development is required 
to determine if the Stoddert was involved in atomic bomb testing. 

A February 2006 statement from the Veteran's service comrade, 
D.B., reports that he remembers training in ABC warfare in the 
Pacific in July, August, or September of 1965.  D.B. stated that 
all of the sailors were issued pocket dosimeters and were ordered 
to wear them at all times.  He recalled an incident where the 
Stoddert was hit by an over pressurization wave that caused the 
entire ship to jump.  He believed this occurred because of a 
nuclear test.  

For the time periods raised by the Veteran regarding when he 
believes nuclear testing occurred, the Dictionary shows that the 
Stoddert was stationed in Pearl Harbor from May to July 1965 and 
that the ship underwent shakedown training and operational 
evolutions until it joined the Pacific Fleet in August 1965.  It 
then conducted local operations in Hawaiian waters until October 
1965.  In May 1966, the Stoddert arrived at Pearl Harbor and 
conducted several antisubmarine exercises in Hawaiian waters 
until August 1966.  The Stoddert divided the remainder of 1966 
between various service inspections and local operations out of 
Pearl Harbor, including shore bombardments, carrier screening, 
and antisubmarine warfare exercises.  It is unclear from the 
Dictionary whether any of these operations included nuclear 
testing and the record does not reflect that development has been 
completed to determine whether the Stoddert was actually involved 
in any nuclear testing while the Veteran was serving aboard the 
Stoddert.  Additionally, the lay statement from D.B. indicates 
that service members aboard the Stoddert were provided with 
dosimeters.  The Veteran's service personnel and medical records 
do not contain a DD Form 1141, Record of Occupational Exposure to 
Ionizing Radiation; however, there is no indication that the RO 
has requested DD Form 1141.  Therefore, such development must be 
completed on remand. 






F.  VA Examinations

	1.  Initial Evaluation for Bilateral Hearing Loss

A December 2004 rating decision granted service connection for 
bilateral hearing loss, rated noncompensable, effective May 4, 
2004.  The noncompensable rating was assigned based on an October 
2004 VA examiner's interpretation of April 2004 audiometry 
findings.  It appears from the VA examination report that the 
Veteran was not seen for examination in October 2004 and the 
record does not indicate that he has since been seen for a VA 
examination to evaluate the current nature and severity of his 
bilateral hearing loss.  Also, the Court has held that VA 
audiological examiners must not only report their objective 
findings but also fully describe the functional effects caused by 
hearing loss disability in the final examination report.  
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The October 
2004 VA examination report does not sufficiently address the 
functional effects caused by hearing loss disability.  Therefore, 
the examination is inadequate for rating purposes and remand for 
a current, sufficient examination is necessary.  

	2.  Acquired Psychiatric Disorder

As noted above, the July 2005 VA psychiatric examination was 
based on inaccurate factual premises and is thus inadequate for 
rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(finding that once VA provides an examination, it must ensure 
that it is adequate for rating purposes).  Hence, if any of the 
development requested above corroborates an alleged stressor 
event, then a VA examination should be scheduled to adequately 
address the etiology of the Veteran's acquired psychiatric 
disorder.  

	3.  Migraine Headaches

The Veteran has alleged that his migraine headaches are secondary 
to PTSD or depression.  Consequently, consideration of the claim 
must be deferred pending a final decision on the claim seeking 
service connection for an acquired psychiatric disorder.  
However, a VA examination is required before the claim can be 
adequately adjudicated. 

Although the Veteran has mainly raised a theory of secondary 
service connection for migraine headaches, the record indicates 
the Veteran was treated for a headache during service in February 
1964.  This evidence raises a theory of direct service connection 
and the December 2004 rating decision denied his claim based on 
this theory.  The Veteran was afforded a VA examination in June 
2005 to assess the etiology of migraine headaches; however, this 
examination was inadequate.  See Barr, 21 Vet. App. at 312.  
After reviewing the claims file, the June 2005 examiner noted 
that the available information did not allow him to determine the 
etiology of the headaches.  He believed the Veteran needed a 
medical workup with a neurologist that included imaging of his 
brain.  The examiner also indicated that an eye examination would 
help determine whether glaucoma was causing his pain.  He felt 
these medical workups might provide enough information so a more 
conclusive opinion could be obtained regarding the etiology of 
the headaches.  He also noted that the Veteran appeared to have 
an undiagnosed psychiatric disorder and that further psychiatric 
evaluation might help to determine whether or not the headaches 
were related to a psychiatric diagnosis.  

Recently, in the case of Jones v. Shinseki, 23 Vet. App. 382, 390 
(2010), the Court found that the Board can only rely on a 
statement that an opinion cannot be reached "without resort to 
speculation" if the examiner has explained the basis for the 
conclusion or the Board's review of the evidence otherwise makes 
the basis apparent.  Id.  The examiner's rationale must clearly 
show that he or she obtained and considered all tests and records 
that could help illuminate any pertinent medical question and the 
examiner may have a duty to conduct further medical research.  
Id.  The Court noted that such research may be necessary because 
use of the term "without resort to speculation" should reflect 
limitations of knowledge in the greater medical community, not 
just limitations of knowledge of a single examiner.  Id.  If the 
record does not indicate that all tests and records have been 
secured, then the Board must remand the claim for further 
development.  Id.  Here, the June 2005 VA examiner clearly 
explained that he was unable to reach a conclusion regarding the 
etiology of the Veteran's migraine headaches because further 
testing and evaluation was required; however, the record does not 
reflect that all of the indicated evaluations have been 
completed.  Thus, the June 2005 VA examination is inadequate and 
a remand to secure a more thorough examination that addresses the 
questions raised by the June 2005 VA examiner is necessary.  

	4.  Chronic Skin Condition

As explained in detail below, the Board finds that if the 
development requested in section D.1 establishes presumed or 
actual exposure to herbicides, a VA examination for the Veteran's 
skin condition will be warranted.

Under 38 C.F.R. § 3.159(c)(4)(i), a VA medical examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or disease 
in service; (C) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or disease 
in service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  

At the March 2009 hearing, the Veteran reported that his skin 
gets flaky and that he has loose skin all over his face.  The 
undersigned Veterans Law Judge observed that the Veteran's 
complexion was a little red and that he had visible red spots on 
his hands.  The Veteran's representative noted that when he has 
seen the Veteran on other occasions he has observed similar skin 
irregularities.  These lay statements are considered competent, 
as they provide evidence regarding knowledge of facts or 
circumstances that can be observed and described by a lay person.  
38 C.F.R. § 3.159(a)(2); see Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (noting a lay person is competent to report observable 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes through the senses).  There is 
also no reason to doubt the credibility of these lay statements.  
Thus, the record contains competent and credible evidence that 
the Veteran has had recurrent symptoms of a skin condition during 
the pendency of his claim.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (finding that the requirement of having a 
current disability is met "when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim").

The Veteran also testified in March 2009 that his skin condition 
is chronic and began six months after his service.  He reported 
that he receives treatment for his skin condition and that his 
physician provides him with ointments for treatment.  An October 
2004 statement from the Veteran's spouse indicates that he often 
breaks out in skin rashes.  These lay statements are also 
competent and appear to be credible regarding the continuity of 
the Veteran's observable symptoms of a skin condition since 
shortly after service.

The record currently does not provide evidence that establishes 
the Veteran suffered an event, injury, or disease in service 
relevant to his skin condition.  See Bardwell v. Shinseki, 24 
Vet. App. 36, 39 (2010) (finding that § 3.159(c)(4)(i)(B) does 
"not qualify the quality of evidence needed to meet its 
threshold: the evidence must establish that there was a disease, 
injury, or event in service").  The Veteran has not indicated 
nor does the record reflect that a skin condition began during 
service.  He has, in part, alleged that his chronic skin 
condition is related to exposure to herbicides in service.  As 
such, if the development requested in section D.1 reveals 
presumed or actual exposure to herbicides, then the evidence 
would establish an in service event and the elements of 
§ 3.159(c)(4)(i) would be satisfied.  Consequently, a VA 
examination to obtain a medical opinion would be necessary.  

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran a letter providing him 
the notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) for a 
claim of secondary service connection for 
migraine headaches.

2. Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment for all private and/or VA health 
care providers, who have treated him for 
his skin condition.  After securing any 
necessary releases, request any identified 
records that are not duplicates of those 
contained in the claims file.  

Ask the Veteran to identify the treatment 
provider who completed audiometry testing 
on him on November 21, 2005.  If the 
Veteran provides this information, and 
after securing any necessary releases, 
send a letter to the identified treatment 
provider asking him or her to provide the 
November 21, 2005 test results in a 
numerical format and to identify whether 
Maryland CNC speech discrimination testing 
was completed, and if so, to identify the 
results of that testing.

3. Obtain all relevant ongoing VA 
treatment records dated since July 2005.  
Secure a copy of VA audio form 10-2464, 
completed on July 29, 2004 by D.F., M.S.

4. Obtain from SSA copies of any decision 
regarding a claim for SSA disability 
benefits and copies of the record upon 
which any such claim was decided.  

5. Request from the appropriate Federal 
custodian the deck logs for the U.S.S. 
Benjamin Stoddert from December 5, 1965 to 
January 23, 1966.

6. Contact the appropriate facility(ies) 
to determine whether the U.S.S. Benjamin 
Stoddert was involved in any nuclear 
testing from November 1964 to October 
1967.  

7. Request from the service department 
(United States Navy) all records relating 
to the Veteran's claimed in-service 
exposure to radiation including, but not 
limited to, a DD Form 1141.  

8. If any of the records requested in 
items 2 through 7 above are unavailable, 
clearly document the claims file to that 
effect and notify the Veteran of any 
inability to obtain these records, in 
accordance with 38 C.F.R. § 3.159(e).

9. If deck logs or other records are 
secured pursuant to item 5, review 
those records to determine whether the 
U.S.S. Benjamin Stoddert sailed in the 
inland waterways of Vietnam and whether 
the records provide corroboration for the 
Veteran's alleged stressor event of the 
Stoddert shooting at an orphanage and 
killing innocent people.  Notify the 
Veteran of any determination made on these 
questions.

10. If the development requested in 
items 6 and/or 7 indicates that the 
Veteran was exposed to ionizing 
radiation, then complete any further 
development necessary for claims based on 
exposure to ionizing radiation, such as 
securing a dose estimate or scheduling the 
Veteran for an appropriate VA examination.  

11. Schedule the Veteran for a VA 
audiological examination (with audiometric 
studies and Maryland CNC speech 
discrimination testing) to ascertain the 
current severity of his bilateral hearing 
loss.  The examiner must review the 
Veteran's claims file in conjunction with 
the examination.  The examiner should 
comment on the nature and extent of any 
impairment of social and/or occupational 
functioning due to hearing loss that would 
be expected given the degree of severity 
of the disability found.   The examiner 
must provide a rationale for all opinions 
expressed.

12. If any of the development 
requested above corroborates an 
alleged stressor event, then schedule 
the Veteran for a VA mental disorder 
examination to determine the etiology of 
any diagnosed psychiatric disorder.  The 
examiner must review the Veteran's claims 
file and must explain the complete 
rationale for all opinions expressed and 
conclusions reached.  After examining the 
Veteran and reviewing his claims file, the 
examiner must identify all current 
psychiatric disorders.  The examiner is 
asked to provide opinions responding to 
the following questions:

(A) Is it at least as likely as not (a 50% 
or greater probability) that any diagnosed 
psychiatric disorder is causally related 
to the Veteran's period of active duty 
service?

(B) (1) If PTSD is diagnosed (under DSM-IV 
criteria), then identify the specific 
stressor(s) upon which the diagnosis is 
based.  Explain whether the claimed 
stressor(s) is/are related to the 
Veteran's fear of in-service hostile 
military or terrorist activity.  

(2) If PTSD is not diagnosed, then explain 
why the Veteran does not meet the criteria 
for the diagnosis.

13. Schedule the Veteran for an 
appropriate VA examination to assess the 
etiology of his migraine headaches.  The 
examination must include any necessary 
consultations, including referral for an 
eye examination and neurological 
evaluation, as suggested by the June 2005 
VA examiner.  The examiner must review the 
Veteran's claims folder in conjunction 
with the examination.  The examiner must 
explain the rationale for all opinions 
provided.

The examiner is asked to provide an 
opinion responding to the following 
question(s):

A) Is it at least as likely as not (a 50% 
or greater probability) that the Veteran's 
migraine headaches are related to an event 
or injury incurred during service?; 

B) If it has been determined that 
service connection for an acquired 
psychiatric disorder is warranted, 
then is it at least as likely as not (a 
50% or greater probability) that the 
Veteran's migraine headaches were either 
(i) caused or (ii) aggravated by 
(increased in severity due to) the 
service-connected acquired psychiatric 
disorder.  

14. If the development requested in 
item 5 reveals that the Veteran had 
presumed or actual exposure to 
herbicides, then schedule him for an 
appropriate examination to assess the 
etiology of any chronic skin condition.  
The examination should include any testing 
or evaluation necessary to determine the 
nature and diagnosis of any chronic skin 
condition.  The examiner must review the 
Veteran's claims file in conjunction with 
the examination.  The examiner must explain 
the rationale for all opinions given.  The 
examiner should express an opinion on the 
following question: 

Is it at least as likely as not (a 50% or 
greater probability) that any diagnosed 
chronic skin condition is causally related 
to exposure to herbicides during service or 
otherwise related to the Veteran's service?  

15. Thereafter, readjudicate the claims 
(specifically including initial 
consideration of additional argument and 
evidence received in January 2011 without 
a waiver of RO review).  If any claim 
remains denied, issue an appropriate 
supplemental statement of the case and 
give the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

